Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-16 are pending.  
Priority
Instant application 16679154, filed 11/09/2019 claims benefit as follows:

    PNG
    media_image1.png
    114
    459
    media_image1.png
    Greyscale
.
The foreign document is not in English in the parent and is not present in the instant file wrapper.
Information Disclosure Statement
	All references from the IDS received 11/15/2019 have been considered unless marked with a strikethrough.

Response to Restriction Election
In the response received 3/17/2022, Applicant elects Group I claims 1-6 and new claims 13-16 with traverse.  
Applicant argues that there is no search burden, however, this argument is not persuasive for at least the following reasons.  The process steps require different search queries and or 
With respect to the specie election, Applicant elects compound 7:

    PNG
    media_image2.png
    113
    242
    media_image2.png
    Greyscale
.
According to Applicant the specie reads on claims 1-2, 4-6, and 13-16.
With respect to a search burden, the combination of R1 and R2 is such that multiple possibilities exist including heterocycles for example.  Further, it is the combination of possible variables that can create a search burden.  Thus, Applicant argument is not persuasive.
Examiner has considered Applicant argument with respect to group and specie election and the restriction is deemed proper and made FINAL.
Claims 7-12 are withdrawn as not reading on the elected group.
Claims 3 is withdrawn as not reading on the elected specie.
If the elected specie is not identified in the art, Examiner will expand his search to an additional specie.
The elected specie was not identified.  If Applicant drafted an independent claim drawn to the elected specie that claim would be allowable.
Examiner expanded his search to a new specie that reads on claims 1-4. See art rejection below.
Claim 5-6, and 13-16 are withdrawn as not reading on the expanded specie.

Claims Rejection -- 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017098430 (“the ‘430 publication”, filed on 12/08/2016, the US is designated and the document is in English, published on 06/15/2017, made of record on the IDS).
This rejection applies to the expanded specie.
The ‘430 publication teaches:

    PNG
    media_image3.png
    220
    608
    media_image3.png
    Greyscale
.
In this case, R1 = phenyl, and R2 = CO2Ra wherein Ra = C1-C(5 or 6 alkyl).  In this case Ra can be at least C5 which is outside the scope of the proviso, or C6 if considering a homologue.
The ‘430 publication fails to teach an anticipatory specie.
However, it would have been prima facie obvious to one having ordinary skill in the art to have an ester outside the scope of the proviso of instant claim 1 because structurally compounds are expected to have similar properties.  In this case a small genus of esters are taught that can all function in the same protecting role.  One skilled in the art could readily pick from a small genus to arrive at a C5 or C6 ester.


Art Made of Record but Not Applied
CN105924355 (“the ‘355 publication”, made of record on the IDS) is close art.  The ‘355 publication teaches:

    PNG
    media_image4.png
    285
    638
    media_image4.png
    Greyscale
.
In this case, the compound above would meet the limitation of instant claim 1 except instant claim 1 contains a proviso that when R1 = phenyl R2 is not CO2R3, wherein R3 is H, C1-C4 alkyl, or C1-C3 alkyl-aryl.  One cannot make a 103 rejection because the synthetic sequence only depicts and ethyl ester and there is no genus suggesting alternative groups.  Further, these compounds relate to intermediates.

Conclusion
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622